United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0110
Issued: May 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 13, 2017 appellant filed a timely appeal from a May 1, 2017 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from
the last merit decision dated February 7, 2017 to the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of appellant’s case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
On appeal appellant asserts that he submitted sufficient medical evidence from his
physician to establish entitlement to a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 6, 1999 appellant, then a 43-year-old mail processor, filed a traumatic injury
claim (Form CA-1) alleging that he injured his left shoulder that day. He was assigned modified
work duties. OWCP accepted that the November 6, 1999 employment injury caused cervical
strain; left shoulder strain; cervical herniated discs at C4-5, C5-6, and C6-7; and left shoulder
impingement.
Appellant was placed on administrative leave for the period June 7 to July 6, 2010 because
no work was available within his restrictions. He received wage-loss compensation on the
supplemental rolls beginning July 14, 2010, and on the periodic rolls beginning in August 2010.
On October 27, 2011 Dr. Eric W. Scott, a Board-certified neurosurgeon, performed an anterior
discectomy and decompression at C4-5 and C5-6.
On August 12, 2013 appellant returned to restricted duty for approximately four hours a
day and OWCP reduced his wage-loss compensation accordingly. He returned to full-time
modified duty on April 1, 2015. By decision dated June 10, 2015, OWCP found that appellant’s
actual earnings in the modified position of mail processing clerk fairly and reasonably represented
his wage-earning capacity with zero loss of wage-earning capacity. Accordingly, it reduced his
wage-loss compensation benefits to zero. Medical benefits for the effects of the employmentrelated injury continued.
On August 24, 2016 appellant filed a schedule award claim (Form CA-7).
By development letter dated August 30, 2016, OWCP informed appellant of the medical
evidence needed to support his schedule award claim. This was to include an opinion from his
physician that he had reached maximum medical improvement and an impairment rating in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (hereinafter A.M.A., Guides).2 Appellant was afforded 30 days to
submit the necessary evidence.
In treatment notes dated September 28 and October 20, 2016, Dr. Christopher Roberts,
Board-certified in anesthesiology and pain medicine, noted appellant’s complaints of cervical
spine neck pain. He described physical examination findings and diagnosed cervical
postlaminectomy syndrome, cervicalgia, and cervical facet joint syndrome.
On November 1, 2016 appellant filed a second schedule award claim (Form CA-7).
By letter dated November 7, 2016, OWCP asked Dr. Roberts to provide an impairment
rating in accordance with the sixth edition of the A.M.A., Guides. Appellant thereafter submitted
a November 22, 2016 magnetic resonance imaging scan of the cervical spine that demonstrated
postsurgical changes and multilevel degenerative change, and broad-based disc protrusions with
associated canal stenosis and foraminal stenosis.

2

A.M.A., Guides (6th ed. 2009).

2

By decision dated February 7, 2017, OWCP denied appellant’s schedule award claim,
finding that the evidence of record was insufficient to establish permanent impairment of a
scheduled member in accordance with the sixth edition of the A.M.A., Guides. On April 25, 2017
appellant requested reconsideration. He forwarded a March 19, 2017 report which was signed by
a physician assistant and cosigned by Dr. Roberts. This report noted appellant’s cervical spine
examination findings of painful limited neck range of motion and a positive facet loading test.
Dr. Roberts advised that in accordance with Chapter 17 of the sixth edition of the A.M.A., Guides,
The Spine and Pelvis, under Table 17-4 appellant had a class 3 cervical spine impairment for
multiple disc herniations which equaled nine percent permanent impairment.3
By decision dated May 1, 2017, OWCP denied appellant’s request for reconsideration of
the merits of his schedule award claim. It indicated that the March 19, 2017 medical report was
rendered by a physician assistant who did not qualify as a physician under FECA. OWCP noted
that, by decision dated February 14, 2017, appellant had been granted a schedule award for five
percent permanent impairment of the left arm under File No. xxxxxx889. It denied his
reconsideration request under the instant claim, adjudicated by OWCP under File No. xxxxxx494,
because the evidence submitted did not contain a medical opinion indicating that he had reached
maximum medical improvement and had permanent impairment of a scheduled member as a result
of the work injury.
LEGAL PRECEDENT
Under section 8128(a) of FECA,4 OWCP has the discretion to reopen a case for review on
the merits. It must exercise this discretion in accordance with the guidelines set forth in section
10.606(b)(3) of the implementing federal regulations, which provides that a claimant may obtain
review of the merits of his or her written application for reconsideration, including all supporting
documents, sets forth arguments and contain evidence which:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by OWCP; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”5
Section 10.608(b) provides that any application for review of the merits of the claim which
does not meet at least one of the requirements listed in section 10.606(b) will be denied by OWCP
without review of the merits of the claim.6

3

This correspondence was also dated March 20, 2017.

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.608(b).

3

An appellant may request a schedule award or increased schedule award at any time, based
on evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.7
ANALYSIS
The Board finds that this case is not in posture for decision.
In its May 1, 2017 decision, OWCP denied merit review of appellant’s request for an
increased schedule award. Appellant may request a schedule award or increased schedule award
at any time based on evidence of a new exposure or medical evidence showing progression of an
employment-related condition resulting in permanent impairment or increased impairment. As
discussed infra, he submitted new and relevant evidence. OWCP, therefore, erred in denying merit
review.
The Board first notes that, contrary to OWCP’s finding, Dr. Roberts signed the March 19,
2017 report. While the report was signed by a physician assistant, it was also signed by
Dr. Roberts.8 In that report, Dr. Roberts concluded that appellant had nine percent permanent
impairment under Table 17-4 as a result of his cervical disc herniations.
Although the A.M.A., Guides includes guidelines for rating impairment due to disorders
of the spine, under FECA, a schedule award is not payable for injury to the spine.9 FECA,
however, was modified such that a claimant may be entitled to a schedule award for permanent
impairment to an extremity even though the cause of the impairment originated in the spine.10
In the case at hand, OWCP did not inform Dr. Roberts of the procedures to be used for
impairment due to a spinal condition. Section 3.700 of OWCP procedures memorializes proposed
tables outlined in a July and August 2009 The Guides Newsletter.11 Specifically, OWCP will
address lower extremity impairments originating in the spine through Table 16-1112 and upper
extremity impairment originating in the spine through Table 15-14.13

7

See B.K., 59 ECAB 228 (2007); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and
Permanent Disability Claims Chapter 2.808.9 (February 2013).
Section 8101(2) of FECA provides that “physician” includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.
5 U.S.C. § 8101(2). Registered nurses, licensed practical nurses, and physician assistants are not “physicians” as
defined under FECA. Their opinions are of no probative value. See Roy L. Humphrey, 57 ECAB 238 (2005).
8

9

Pamela J. Darling, 49 ECAB 286 (1998).

10

Thomas J. Engelhart, 50 ECAB 319 (1999).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Exhibit 1, note 5 Chapter 3.700 (January 2010); The Guides
Newsletter is included as Exhibit 4.
12

Supra note 2 at 533.

13

Id. at 425.

4

As noted, appellant may request a schedule award or increased schedule award at any time
based on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.14 As he submitted
an impairment evaluation from Dr. Roberts finding nine percent permanent impairment, the Board
finds that the case should be remanded to OWCP to conduct a merit review of appellant’s schedule
award claim.15 Following this and such further development deemed necessary, OWCP shall issue
a de novo decision regarding appellant’s request for an additional schedule award.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 1, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for proceedings consistent
with this decision of the Board.
Issued: May 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

Supra note 7.

15

Id. at Chapter 2.808.6e (March 2017).

5

